Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Correctional Services, dated February 24, 2000, which modified a determination of a Hearing Officer, dated December 27, 1999, made after a hearing, which found the petitioner guilty of violating certain prison disciplinary rules.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the determination finding him guilty of violating various prison disciplinary rules, was supported by substantial evidence in the record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176).
Furthermore, the failure on the part of the hearing officer to complete the hearing within 14 days of the writing of the misbehavior report does not provide a basis for disturbing the determination. The time limitations imposed by the regulation in question are construed only as directory and not as mandatory in nature (see Matter of Borras v Scully, 149 AD2d 508).
The petitioner’s remaining contentions are without merit. O’Brien, J.P., Krausman, Townes and Rivera, JJ., concur.